Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Sun Life Financial reports second quarter results Note to Editors: All figures shown in Canadian dollars unless otherwise noted. << Second quarter 2010 financial highlights - Net income of $213 million, compared to a net income of $591 million in the second quarter of 2009 - Earnings per share (diluted) of $0.37, down from earnings per share of $1.05 in the second quarter of 2009 - Return on equity of 5.4%, down from 14.9% in the same period one year ago - Quarterly dividend of $0.36 per share >> TORONTO, Aug. 4 /CNW/ - Sun Life Financial Inc.(1) (TSX/NYSE: SLF) reported net income of $213 million for the second quarter of 2010, compared with net income of $591 million in the same period last year. Diluted earnings per share were $0.37 compared to earnings per share of $1.05 in the second quarter of 2009. Volatile market conditions continued to impact the Company's financial results and reflected a much different capital market environment than the same period one year ago. Net income in the second quarter of 2010 was adversely impacted by declining equity markets and unfavourable interest rate movements. This contrasts with a strong equity market recovery and increasing interest rates in the second quarter of 2009, which favourably impacted results in that quarter. Credit experience was favourable in the second quarter of 2010 relative to the same period a year ago. In addition, a tax benefit in the Company's United Kingdom operations contributed to an overall tax recovery in the quarter. The Board of Directors of Sun Life Financial today declared a quarterly shareholder dividend of $0.36 per common share, maintaining its current quarterly dividend. "We continued to execute on our growth strategies this past quarter, resulting in solid growth in sales and premiums and deposits across a number of our businesses and geographies," Chief Executive Officer, Donald A.
